IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44983

STATE OF IDAHO,                                   )   2017 Unpublished Opinion No. 609
                                                  )
       Plaintiff-Respondent,                      )   Filed: October 4, 2017
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
KYLE LEE LASATER,                                 )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Kyle Lee Lasater pleaded guilty to possession of a controlled substance, felony, Idaho
Code § 37-2732(c). The district court imposed a unified seven-year sentence, with two years
determinate, suspended the sentence and placed Lasater on a term of probation. Subsequently,
Lasater admitted to violating the terms of probation, and the district court consequently revoked
probation. The district court retained jurisdiction, and Lasater was sent to participate in the rider
program. Shortly after, the district court relinquished jurisdiction. Lasater appeals, claiming that
the district court abused its discretion when it relinquished jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district

                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Lasater
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and Lasater’s sentence are
affirmed.




                                                   2